VALLIANT, J.
— This is a suit by the minority against the majority of the trustees composing the Board of Trustees of Park College and presents for judgment the interpretation of the same provisions of the charter that are considered in the case of Board of Trustees of Park College v. Attorney-General, reported at page 514. There are some questions raised by the defendants in reference to the right of the plaintiffs to maintain the suit, but since the merits of the controversy are settled in the other case it is useless to take up the minor points in this ease. The judgment of the circuit court was substantially the same in this as in the other ease and for the reasons set forth in the opinion in that case the judgment in this is reversed, and since there will be no use in entering two decrees to the same effect in the same court concerning. the same matter this cause is remanded to the circuit court with directions to dismiss the plaintiffs’ bill and render judgment against the corporation for the costs, both in this and in the circuit court.
All concur, except Woodson, J., not sitting.